SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-KSB [ X ] Annual Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2006 OR []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 333-14477 SPORTSNUTS, INC. (Name of Small Business Issuer in Its Charter) Delaware 87-0561426 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 10757 South, River Front Parkway, Suite 125 South Jordan, Utah 84095 (Address of Principal Executive Offices) (Zip Code) (801) 816-2500 Issuer’s Telephone Number, Including Area Code Securities registered under Section 12(b) of the Exchange Act:None Securities registered under Section 12(g) of the Exchange Act:None Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.[] Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [X]No [] The Company’s revenues for the fiscal year ending December 31, 2006 were $335,961. The aggregate market value of the Company’s voting stock held by non-affiliates computed by reference to the closing price as quoted on the NASD Electronic Bulletin Board on March 1, 2007, was approximately $200,000.For purposes of this calculation, voting stock held by officers, directors, and affiliates has been excluded. APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date.As of March 1, 2007, the Company had outstanding 121,321,086 shares of common stock, par value $0.002 per share. DOCUMENTS INCORPORATED BY REFERENCE None. Transitional Small Business Disclosure Format (check one)[] Yes [x] No TABLE OF CONTENTS PART I. 1 ITEM 1:DESCRIPTION OF BUSINESS 1 ITEM 2:DESCRIPTION OF PROPERTY 10 ITEM 3:LEGAL PROCEEDINGS 10 ITEM 4:SUBMISSION ON MATTERS TO A VOTE OF SECURITY HOLDERS 10 PART II. 11 ITEM 5:MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 11 ITEM 6:MANAGEMENT’S DISCUSSION AND ANALYSIS 12 ITEM 7:FINANCIAL STATEMENTS 16 ITEM 8: CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE ITEM 8A: CONTROLS AND PROCEDURES 33 ITEM 8B: OTHER INFORMATION 33 PART III 33 ITEM 9:DIRECTORS, OFFICERS, PROMOTERS AND CONTROL PERSONS; COMPLIANCE WITH SECTION 16(A) OF THE EXCHANGE ACT. 33 ITEM 10:EXECUTIVE COMPENSATION 35 ITEM 11:SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANGEMENT AND RELATED STOCKHOLDER MATTERS 36 ITEM 12:CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE 37 ITEM 13:EXHIBITS 38 ITEM 14:PRINCIPAL ACCOUNTANT FEES AND SERVICES 39 INDEX TO EXHIBITS 40 SIGNATURES 41 FORWARD LOOKING STATEMENTS THIS ANNUAL REPORT ON FORM 10-KSB, IN PARTICULAR “ITEM 6. MANAGEMENT’SDISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS” AND “ITEM 1. BUSINESS,”
